DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1, claims 1-9, 21-30 in the reply filed on August 26, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 14 June 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document, Foreign Patent Documents no. 1, 2, and 3 listed in IDS filed on 6/14/2021; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1, 21, and 30 objected to because of the following informalities:  These claims are missing a period at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the maxillary arch" in line 4 and “the maxillary teeth” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites recites the limitation "the maxillary arch" in line 4 and “the maxillary teeth” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the maxillary arch" in line 4 and “the maxillary teeth” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. 5,002,485 A) in view of Witzig (U.S. 4,433,956 A). 

    PNG
    media_image1.png
    432
    532
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    502
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    556
    793
    media_image3.png
    Greyscale

In regards to claim 1, Aagesen discloses an orthodontic appliance (figs. 1-3) comprising: a) a base plate having a u-shaped top surface in a primary plane (see figs. 1, 2), the base plate configured to engage the maxillary arch (see figs. 2, 3; col. 2 lines 27-30, 39-43), including: 
i) a middle section (12) having a top-front face (top-front face in annotated fig. 1), a bottom-front face adjacent to the top-front face (bottom-front face in annotated fig. 2), a bottom-rear face adjacent to the bottom-front face (bottom-rear face in annotated fig. 2), wherein the bottom front face includes a ledge (ledge in annotated fig. 2) which is substantially orthogonal to the primary plane such that the ledge may engage a front tooth of a wearer of the appliance (col. 3 lines 49-54) ; 
ii) a left section (16) coupled to the middle section: and 
iii) a right section (14) coupled to the middle section, opposite the left section (see figs. 1, 2); 
b) a dental clasp (18) rigidly connected to the base plate and shaped to engage the maxillary teeth (col. 3 lines 57-63); 
c) an expansion screw (20) coupled between each of the middle section, the left section, and the right section (col. 4 lines 12-15).  
Aagesen fails to disclose an orthodontic appliance comprising a rear face adjacent to each of the bottom-rear face and the top-front face. 
However, Witzig teaches an orthodontic appliance (figs. 1-4) comprising a rear face (rear in annotated fig. 4) adjacent to each of the bottom-rear face (bottom-rear in annotated fig. 4) and the top-front face (top-front in annotated fig. 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen to incorporate the teachings of Witzig and provide an orthodontic appliance comprising a rear face adjacent to each of the bottom-rear face and the top-front face. Doing so would allow for the device to help prevent the user from moving their lower jaw rearward away from the ledges.
Claim 2 is a product by process claim. Only the end product will be given patentable weight. In regards to claim 2, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen fails to disclose an appliance wherein the ledge is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section that corresponds with a position of the patient's lower front teeth while in the desired resting position.  
However, Witzig teaches an appliance (figs. 1-4) wherein the ledge (ledge indentation in annotated fig. 4) is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section (11) that corresponds with a position of the patient's lower front teeth while in the desired resting position (col. 3 lines 2-11; col. 6 lines 52-61).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen to incorporate the further teachings of Witzig and provide an appliance wherein the ledge is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section that corresponds with a position of the patient's lower front teeth while in the desired resting position. Doing so would allow for the device to prevent outward rotation of the mandibular front teeth and help prevent the user from moving their lower jaw rearward away from the ledges.
In regards to claim 3, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further teaches an appliance (figs. 1-3) wherein the ledge (ledge in annotated fig. 2) is a left-to-right stepwise ledge configured to receive a plurality of teeth (col. 3 lines 49-54).  
In regards to claim 4. Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further discloses an appliance (figs. 1-3) wherein the ledge (ledge in annotated fig. 2) includes a groove along a bottom region thereof (see figs. 2, 3; col. 3 lines 49-54).  
In regards to claim 6. Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further discloses an appliance (figs. 1-3) wherein the ledge (ledge in annotated fig. 2)  is an indentation in the bottom-front face (see figs. 2, 3; col. 3 lines 49-54).
In regards to claim 21, Aagesen discloses an orthodontic appliance (figs. 1-3) comprising: a) a base plate having a top surface in a primary plane (see figs. 1, 2), the base plate configured to engage the maxillary arch (see figs. 2, 3; col. 2 lines 27-30, 39-43), including: i) a middle section (12) having a top-front face (top-front face in annotated fig. 1), a bottom-front face (bottom-front face in annotated fig. 2) adjacent to the top-front face, a bottom-rear face (bottom-rear face in annotated fig. 2) adjacent to the bottom-front face, wherein the bottom front face includes a ledge (ledge in annotated fig. 2) which is substantially orthogonal to the primary plane such that the ledge may engage a front tooth of a wearer of the appliance (col. 3 lines 49-54); ii) a left section (16) coupled to the middle section; and iii) a right section (14) coupled to the middle section, opposite the left section (see figs. 1, 2): b) a dental clasp (18) rigidly connected to the base plate and shaped to engage the maxillary teeth (col. 3 lines 57-63); c) an expansion screw (20) coupled between each of the middle section, the left section and the right section.
Aagesen fails to disclose an orthodontic appliance comprising a rear face adjacent to each of the bottom-rear face and the top-front face. 
However, Witzig teaches an orthodontic appliance (figs. 1-4) comprising a rear face (rear in annotated fig. 4) adjacent to each of the bottom-rear face (bottom-rear in annotated fig. 4) and the top-front face (top-front in annotated fig. 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen to incorporate the teachings of Witzig and provide an orthodontic appliance comprising a rear face adjacent to each of the bottom-rear face and the top-front face. Doing so would allow for the device to help prevent the user from moving their lower jaw rearward away from the ledges.
Claim 22 is a product by process claim. Only the end product will be given patentable weight. In regards to claim 22, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen fails to disclose an appliance wherein the ledge is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section that corresponds with a position of the patient's lower front teeth while in the desired resting position.  
However, Witzig teaches an appliance (figs. 1-4) wherein the ledge (ledge indentation in annotated fig. 4) is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section (11) that corresponds with a position of the patient's lower front teeth while in the desired resting position (col. 3 lines 2-11; col. 6 lines 52-61).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen to incorporate the further teachings of Witzig and provide an appliance wherein the ledge is formed by recording a desired resting position for a lower jaw of a patient by use of a construction bite and then creating a ledge in the middle section that corresponds with a position of the patient's lower front teeth while in the desired resting position. Doing so would allow for the device to prevent outward rotation of the mandibular front teeth and help prevent the user from moving their lower jaw rearward away from the ledges.
In regards to claim 23, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further teaches an appliance wherein the ledge (ledge in annotated fig. 2) is a left-to-right stepwise ledge configured to receive a plurality of teeth (col. 3 lines 49-54).  
In regards to claim 24, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further teaches the appliance wherein the base plate is u-shaped (see figs. 1, 2). 
In regards to claim 25, Aagesen/Witzig teaches the invention substantially as claimed. Aagesen further discloses an appliance (figs. 1-3) wherein the ledge (ledge in annotated fig. 2) includes a groove along a bottom region thereof (see figs. 2, 3; col. 3 lines 49-54). 

Claims 5, 26-27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. 5,002,485 A) in view of Witzig (U.S. 4,433,956 A) as applied to claims 1 and 25 above, and further in view of Bernhard (FR 2378501 A1).
In regards to claim 5, Aagesen in view of Witzig teaches the invention substantially as claimed. Aagesen and Witzig fail to disclose the appliance wherein the middle section consists of a single resinous material.  
However, Bernhard teaches the appliance wherein the middle section (24) consists of a single resinous material (Abstract; p. 2 lines 63-64 of translated PDF).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Bernhard and provide the appliance wherein the middle section consists of a single resinous material. Doing so would allow for the middle part of the appliance to be tough and resistant to moisture.
In regards to claim 26, Aagesen in view of Witzig teaches the invention substantially as claimed. Aagesen and Witzig fail to teach the appliance wherein the middle section consists of a single resinous material. 
However, Bernhard teaches the appliance wherein the middle section (24) consists of a single resinous material (Abstract; p. 2 lines 63-64 of translated PDF).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Bernhard and provide the appliance wherein the middle section consists of a single resinous material. Doing so would allow for the middle part of the appliance to be tough and resistant to moisture.
In regards to claim 27, Aagesen/Witzig/Bernhard teaches the invention substantially as claimed. Aagesen further discloses the appliance (figs. 1-3) wherein the ledge (ledge in annotated fig. 2) is an indentation in the bottom-front face (see figs. 2, 3; col. 3 lines 49-54).
In regards to claim 30, Aagesen discloses an orthodontic appliance (figs. 1-3) comprising: a) a base plate having a u-shaped top surface in a primary plane (see figs. 1, 2), the base plate configured to engage the maxillary arch (see figs. 2, 3; col. 2 lines 27-30, 39-43), including: i) a middle section (12) having a top-front face (top-front face in annotated fig. 1), a bottom-front face (bottom-front face in annotated fig. 2) adjacent to the top-front face, a bottom-rear face adjacent to the bottom-front face (bottom-rear face in annotated fig. 2), wherein the bottom front face includes a ledge (ledge in annotated fig. 2) which is substantially orthogonal to the primary plane such that the ledge may engage a front tooth of a wearer of the appliance (col. 3 lines 49-54) wherein the indentation is a left-to-right stepwise ledge (ledge in annotated fig. 2) and includes a groove at a bottom region thereof (see figs. 2, 3; col. 3 lines 49-54); ii) a left section (16) coupled to the middle section; and iii) a right section (14) coupled to the middle section, opposite the left section (see figs. 1, 2); b) a dental clasp (18) rigidly connected to the base plate and shaped to engage the maxillary teeth (col. 3 lines 57-63); c) an expansion screw (20) coupled between each of the middle section, the left section, and the right section.
Aagesen fails to disclose an orthodontic appliance comprising a middle section consisting of a single resinous material, and a rear face adjacent to each of the bottom-rear face and the top-front face.
However, Witzig teaches an orthodontic appliance (figs. 1-4) comprising a rear face (rear in annotated fig. 4) adjacent to each of the bottom-rear face (bottom-rear in annotated fig. 4) and the top-front face (top-front in annotated fig. 4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen to incorporate the teachings of Witzig and provide an orthodontic appliance comprising a rear face adjacent to each of the bottom-rear face and the top-front face. Doing so would allow for the device to help prevent the user from moving their lower jaw rearward away from the ledges.
Witzig fails to teach an orthodontic appliance comprising a middle section consisting of a single resinous material.
 	However, Bernhard teaches the appliance wherein the middle section (24) consisting of a single resinous material (Abstract; p. 2 lines 63-64 of translated PDF).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Bernhard and provide the appliance wherein the middle section consists of a single resinous material. Doing so would allow for the middle part of the appliance to be tough and resistant to moisture.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S.  5,002,485 A) in view of Witzig (U.S. 4,433,956 A) as applied to claim 1 above, and further in view of Murdock (U.S. 4,239,487 A).

    PNG
    media_image4.png
    430
    632
    media_image4.png
    Greyscale

In regards to claim 7, Aagesen in view of Witzig teaches the invention substantially as claimed. Aagesen fails to disclose the appliance farther comprising a second ledge on a bottom-front of either the left or right section. 
However, Murdock teaches the appliance (figs. 6-7a) farther comprising a second ledge (2nd ledge in annotated fig. 7) on a bottom-front of either the left or right section.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Murdock and provide the appliance farther comprising a second ledge on a bottom-front of either the left or right section. Doing so would allow for the left or right section to aid in the repositioning of the front bottom teeth.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. Patent No. 5,002,485 A) in view of Witzig (U.S. Patent No. 4,433,956 A) as applied to claim 1 above, and further in view of Park (U.S. Patent Publication 2010/0190126 A1).
In regards to claim 8, Aagesen in view of Witzig teaches the invention substantially as claimed. Aagesen fails to disclose the appliance wherein the dental clasp includes hooks to attach an oral face mask.  
However, Park teaches the appliance (figs. 2a, 2b) wherein the dental clasp includes hooks to attach an oral face mask (see figs. 2a, 2b; para. 0010-0012).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Park and provide the appliance wherein the dental clasp includes hooks to attach an oral face mask. Doing so would allow for the appliance to attach to a face mask to correct a variety of malocclusions.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. 5,002,485 A) in view of Witzig (U.S. 4,433,956 A) as applied to claim 1 above, and further in view of Guskov (RU 134044 U1).
In regards to claim 9, Aagesen in view of Witzig teaches the invention substantially as claimed.  Aagesen fails to disclose the appliance wherein the base plate includes a myofunctional tongue bead.  
However, Guskov teaches the appliance (fig. 1) wherein the base plate (1) includes a myofunctional tongue bead (4).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen in view of Witzig to incorporate the teachings of Guskov and provide the appliance wherein the base plate includes a myofunctional tongue bead. Doing so would allow for the appliance to be used to train the muscles of the tongue.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. 5,002,485 A) in view of Witzig (U.S. 4,433,956 A) in view of Bernhard (FR 2378501 A1) as applied to claim 27 above, and further in view of Murdock (U.S. 4,239,487 A).
In regards to claim 28, Aagesen/Witzig/Bernhard teach the invention substantially as claimed. Aagesen fails to disclose the appliance further comprising a second ledge on a bottom-front of either the left or right section.  
However, Murdock teaches the appliance (figs. 6-7a) farther comprising a second ledge (2nd ledge in annotated fig. 7) on a bottom-front of either the left or right section.
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen/Witzig/Bernhard to incorporate the teachings of Murdock and provide the appliance farther comprising a second ledge on a bottom-front of either the left or right section. Doing so would allow for the left or right section to aid in the repositioning of the front bottom teeth.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Aagesen (U.S. 5,002,485 A) in view of Witzig (U.S. 4,433,956 A) in view of Bernhard (FR 2378501 A1) in view of Murdock (U.S. 4,239,487 A) as applied to claim 28 above, and further in view of Park (U.S. 2010/0190126 A1).
In regards to claim 29, Aagesen/Witzig/Bernard/Murdock teach the invention substantially as claimed. Aagesen fails to disclose the appliance wherein the dental clasp includes hooks to attach an oral face mask.
However, Park teaches the appliance (figs. 2a, 2b) wherein the dental clasp includes hooks to attach an oral face mask (see figs. 2a, 2b; para. 0010-0012).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of orthodontic expansion appliances. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aagesen/Witzig/Bernard/Murdock to incorporate the teachings of Park and provide the appliance wherein the dental clasp includes hooks to attach an oral face mask. Doing so would allow for the appliance to attach to a face mask to correct a variety of malocclusions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 2nd Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./            Examiner, Art Unit 3772 

/Cris L. Rodriguez/          Supervisory Patent Examiner, Art Unit 3772